

EXHIBIT 10.15


THIRD AMENDMENT TO TRUST AGREEMENT NO. 1


This Third Amendment to Trust Agreement No. 1 is entered into effective as of
July 28, 2014 by and between Cliffs Natural Resources Inc., f/k/a
Cleveland-Cliffs Inc., an Ohio corporation (the “Company”), and KeyBank, N.A.,
the successor in interest to Key Trust Company of Ohio, N.A., a national banking
association, as Trustee (the “Trustee”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in Trust Agreement No. 1.
WITNESSETH


WHEREAS, on June 12, 1997 the Company and the Trustee amended and restated Trust
Agreement No. 1, effective June 1, 1997;
WHEREAS, Section 12 of Trust Agreement No. 1 provides that such Trust Agreement
may be amended by the Company and the Trustee; and
WHEREAS, Section 9(c) of Trust Agreement No. 1 provides that Exhibit A thereto
may be amended by the Company by furnishing to the Trustee an amendment thereto.
NOW, THEREFORE, the Company and the Trustee hereby amend Trust Agreement No. 1
to provide as follows:
1.    The first WHEREAS clause is amended to read as follows:
WHEREAS, Cliffs Natural Resources Inc., f/k/a Cleveland-Cliffs Inc. entered into
an agreement, as shown on Exhibit A, with each of the executives (the
“Executives”) listed (from time to time as provided in Section 9(c) hereof) on
Exhibit A hereto (the agreements are referred to herein singularly as an
“Agreement” and collectively as the “Agreements”);
2.    Exhibit A is amended in its entirety to read as attached hereto.


IN WITNESS WHEREOF, the Company and the Trustee have caused counterparts of this
Third Amendment to be executed on this 28th day of July, 2014, each of which
shall be an original Amendment.


CLIFFS NATURAL RESOURCES INC.


 
 
 
 
By:
/s/ James D. Graham
Title:
Vice President, Chief Legal Officer & Secretary


 
 
KEYBANK, N.A., as Trustee
 
 
 
 
By:
/s/ Lester W. Dryja
Title:
Vice President




--------------------------------------------------------------------------------





EXHIBIT A


Effective July 28, 2014




TRUST AGREEMENT NO. 1


The following Executives have entered into Change in Control Severance
Agreements:


Name
Job Title
Beneficiary


Halverson, Gary B
President & Chief Executive Officer
Halverson, Frances
Boor, William C
Executive Vice President, Corp Development & Chief Strategy Officer, Chief Risk
Officer
Boor, Angela A.
Fedor, Terry G
Executive Vice President, United States Iron Ore
Fedor, Sheryl Elaine
Harapiak, Maurice D
Executive Vice President, Human Resources
 
Paradie, Terrance M
Executive Vice President & Chief Financial Officer
Paradie, Christine E.
Smith, Clifford T
Executive Vice President, Seaborne Iron Ore
Smith, Marianne B.
Tompkins, P Kelly
Executive Vice President, External Affairs & President, Global Commercial
Tompkins, Cathy Elaine
Webb, David
Executive Vice President, Global Coal
Webb, Brenda J.
Mee, Terrence R
Vice President, Global Iron Ore Sales
Mee, Elizabeth
Baisden, Steven R
Vice President, Corporate Development & Emerging Business
Baisden, Meredith A.
Bittner, Matthew C
Vice President & Treasurer
Bittner, Katharine Williams
Cartella, David T
Vice President, Government, Environmental, Safety & Sustainability
Cartella, Kimberly Ann
Flanagan, Timothy K
Vice President, Corporate Controller & CAO
Flanagan, Kathleen R.
Graham, James D
Vice President & Chief Legal Officer
 
McFadden, William J
Vice President, Global Coal Sales
McFadden, William
Whiteford, Sean M
Vice President, Technical Operations
Whiteford, Lauren Kathleen
LaTendresse, Edward
General Manager
LaTendresse, Gayle M.




